Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 20, 2016

                                    No. 04-15-00405-CV

                          David GILLESPIE and Michael O'Brien,
                                      Appellants

                                              v.

                         A.L. HERNDEN and Frederick R. Zlotucha,
                                     Appellees

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-10278
                      Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER

       On December 14, 2016, this court issued its opinion and judgment in this appeal. On
December 16, 2016, Appellants filed an unopposed first motion for extension of time to file a
motion for rehearing and a motion for en banc reconsideration until January 30, 2017. See TEX.
R. APP. P. 49.1, .7, .8.
       Appellants’ motion for extension of time is GRANTED. Appellants’ motion for
rehearing and motion for en banc reconsideration are due on January 30, 2017.


                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court